Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Andrew Wegman on June 14, 2021.
The amended claims are listed below.
Claim 8: Change the recitation “is at least about 30 wt%;” (line 3) to “is from about 30 wt% to 60 wt%;”.

DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The amendment filed on 04/26/2021 has been entered. Claims 1-3 and 11-30 cancelled. Claims 4-10 and 31-39 are currently under examination and allowed in this Office Action.   

Priority
This application is a CON of 16/139,630 filed on 09/24/2018, now PAT 10682375, which is a DIV of 15/251,062 filed on 08/30/2016, now PAT 10258647, which claims benefit of US Provisional Application No. 62/212,656 filed on 09/01/2015 and claims foreign priority of CANADA 2932075 filed on 06/02/2016.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/212,656, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Claims 4-10 and 31-39 recite “carbon content, as determined by elemental analysis, of at least about 3% (or from about 3% to about 20%; or at least about 7%; or at least about 10%)”, “the ratio of C:Fe, as determined by elemental analysis, is at least about 0.2:1 (or at least about 0.25:1; or at least about 0.3:1)”, and/or “the Fe content of the composition is from about 30 wt% to 60 wt% (or at least about 35 wt %; or from about 30 wt % to about 50 wt %; or at least about 40 wt %; or at least about 45 wt %; or from about 42 wt % to about 48 wt %), which are not disclosed or supported by the prior-filed Application No. 62/212,656. Thus, the priority date of 4-10 and 31-39 is 06/02/2016.

Withdrawn Claim Objections/Rejections
The objection of claims 6-8 and 38 because of incorrect recitation, as set forth on page 3 of the Non-Final Rejection mailed on 01/25/2021, is withdrawn in view of amended claims.
The rejection of claims 4-10 and 31-39 under 35 U.S.C. 103 as being unpatentable over Coe et al. in view of Montgomery et al. and Tiihonen et al., as set forth on pages 4-7 of the Non-Final Rejection mailed on 01/25/2021, is withdrawn in view of amended claim 8. Claims 4-7, 9, 10, and 31-39 depend from claim 8.
withdrawn in view of Terminal Disclaimer filed and approved on 04/26/2021.

Allowable Subject Matter
The amended claim 8 is allowed. Claims 4-7, 9, 10, and 31-39, depending from claim 8, are also allowed. 

The following is an examiner’s statement of reasons for allowance: The amended claim 1, directed to A particulate composition comprising an iron-polydextrose complex, wherein: the iron (Fe) content of the composition is from about 30 wt% to 60 wt%; and the ratio of carbon (C):Fe, as determined by elemental analysis, is at least 0.2:1, wherein the linkages between dextrose units of the polydextrose include 1,2-glycosidic linkages, 1,4-glycosidic linkages, and 1,6-glycosidic linkages, with 1,6-glycosidic linkages constituting a majority of the linkages between the dextrose units of the polydextrose, is free of prior art rejection. The closest prior art is cited in the Non-Final Rejection mailed on 01/25/2021, in which Coe et al. (Journal of Inorganic Biochemistry, 57:287-292, 1995) disclosed elemental analysis (Table 1) compares two polysaccharide iron complex (PIC) samples, Vitaline (VF) and Central Pharmaceuticals. 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
 
The Vitaline tablets contain the small dark iron-containing particles (page 288, para. 3; page 289, Table 1; para. 1). Niferex (Central Pharmaceuticals) has a core similar to ferrihydrite, but with some long-range akagandite (ß-FeOOH) and is seen in other ferric carbohydrate complexes synthesized by the hydrolysis of FeCl3 (page 287, Abstract). Akagandite (ß-FeOOH) consists of double bands of edge-sharing FeO3(OH)3 octahedra, stabilized by the presence of variable amounts of chloride anions and water. The structure of ferrihydrite (~ Fe5HO8•4H2O) is less well understood, but is considered to be hematite (α-Fe2O3)-like, consisting of hexagonally close packed oxygens with iron in the octahedral interstices (page 288, para. 1). Montgomery et al. (US Patent No. 3,821,192, issued on June 28, 1974) disclosed a specific hydrolysis of FeCl3 to synthesize the polysaccharide iron complex of Central Pharmaceuticals, in which corn syrup which is 18.16 percent water and 81.84 percent low molecular weight dextrin with a 70 dextrose equivalent value was dissolved in 455.5 ml of water to make a solution. To this solution 535 ml of a 75 percent w/w aqueous solution of ferric chloride hexahydrate was added and mixed with constant stirring. To this mixture a 40 percent aqueous solution of sodium hydroxide was added with mixing until ferric hydroxide precipitation was complete, the temperature being kept below 80°C. The pH of this solution was 3.5. The mixture was mixed thoroughly and then an additional amount of the sodium hydroxide solution was added until the pH reached 11.5, the temperature being kept below 80°C. This mixture was constantly stirred, for about fifteen minutes and then the mixture was heated to 80°C until a uniform solution of complex was observed. The mixture was then cooled to room temperature and methyl alcohol was added in an amount equal in volume to the amount of the mixture. This addition precipitated the complex and the mixture was then centrifuged at 25,000 rpm (subjected to 13,000 g) to separate the precipitate. 800 ml of 50 percent methanol was added to and mixed with the precipitate to wash it. This mixture was centrifuged as before. The precipitate was dried at 60°C, and then ground to produce a desired particle size (col. 2, lines 42-67; col. 3, lines 1 to 2). Tiihonen et al. (NUTRA Foods 10(2-3):23-28, 2011) disclosed that in gastrectomised rats, polydextrose (PDX) has been shown to improve apparent iron absorption to levels approaching those of normal rats. Also, in normal rats, iron absorption was shown to be improved by dietary PDX. PDX thus However, the references did not teach or suggest the limitation “the iron (Fe) content of the composition is from about 30 wt% to 60 wt%”, corresponding to polydextros:iron ratio of about 2:1 to 0.5:1, required by claim 8 and demonstrated to have 2 or 2+ folds higher solubility (mg/ml) compared with polydextros:iron ratio of 0.25:1 (Ex5), which constitutes unexpected results.

    PNG
    media_image2.png
    650
    776
    media_image2.png
    Greyscale

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 4-10 and 31-39 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YIH-HORNG SHIAO whose telephone number is (571)272-7135.  The examiner can normally be reached on Mon-Thur, 08:30 am to 07:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia (Anna) Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YIH-HORNG SHIAO/Primary Examiner, Art Unit 1623